PER CURIAM.
This matter came before the court on the petition of George N. MacDonell, respondent, to review the judgment of the Board of Governors of The Florida Bar that he be suspended from the practice of law in Florida for a period of three months.
We have studied the record and concluded that there is no occasion to interfere, so the judgment of the Board is confirmed and the respondent is suspended for three months from the date this order is entered, and thereafter until he shall have paid the costs hereby taxed against him in the sum of $70.48.
ROBERTS, C. J., and THOMAS, DREW, THORNAL and HOBSON (Ret.), JJ., concur.